Citation Nr: 1454412	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic retinopathy and if so, whether service connection is warranted. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to service connection for incontinence.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

In June 2006, the RO determined that new and material evidence had not been submitted to reopen previously denied claims for diabetes mellitus and diabetic retinopathy.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The Veteran presented testimony before the Board in February 2013; the transcript has been associated with the claims folder.

The claims of service connection for diabetes mellitus and diabetic retinopathy under a merits analysis, as well as the claim for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2006 rating decision determined that new and material evidence had not been submitted to reopen the previously denied claims of service connection for diabetes mellitus and diabetic retinopathy; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for diabetes mellitus and diabetic retinopathy.

3.  The Veteran is not currently shown to have diagnosed peripheral neuropathy of the upper and lower extremities.

4.  The Veteran is not currently shown to have a diagnosed disorder manifested by incontinence.

5.  Based on audiometric test results, the service-connected bilateral hearing loss is shown to be productive of disability resulting in at worse a Level I designation in both ears under 38 C.F.R. § 4.85, Table VI, for hearing impairment based on puretone threshold average and speech discrimination, which results in no more than a noncompensable rating under Table VII. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

 2. New and material evidence has been received to reopen the Veteran's claim for service connection for diabetic retinopathy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for incontinence have not been met.             38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for the assignment of an initial compensable rating for the service-connected bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 including Tables VI -VII (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

With regard to the claims for diabetes mellitus and diabetic retinopathy, the Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 
With regard to the incontinence and peripheral neuropathy of the bilateral upper and lower extremities claims, the RO provided the Veteran pre- adjudication notice by letter dated in September 2010.

The hearing loss claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcripts of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.
II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Claims

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for diabetes mellitus and diabetic retinopathy.  The claim for diabetes mellitus was originally denied in September 2000 as not well-grounded.  The RO found there was no record of treatment in service for diabetes or within the year following his discharge from service.  The RO additionally determined there was no evidence that diabetes mellitus was related to his military service.  In July 2001, the claim was readjudicated after the Veterans Claims Assistance Act of 2000 was enacted, which prescribed new duties to assist claimants and removed the not well-grounded language from the law.  The RO again found that the evidence failed to show that diabetes mellitus was diagnosed in service or within a year of his discharge from service.   That decision became final because no notice of disagreement (NOD) or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In June 2004, the RO determined that the claim for diabetes remained denied because the evidence submitted was not new and material.  The RO also denied a claim for an eye condition secondary to diabetes in the first instance finding that there was no evidence that an eye condition was incurred in or aggravated by service and as service connection for diabetes had not been established, the claim could not be granted on a secondary causation basis.  That decision also became final because no NOD or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  Id. 

In June 2006, the RO determined that no new and material evidence had been submitted to reopen the previously denied claims for diabetes mellitus and diabetic retinopathy.  No NOD or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  This is the last final denial on any basis.  Id.  

Since June 2006, new evidence has been added to the claims file that is material to the Veteran's claims.  Specifically, the Veteran presented testimony before the Board in February 2013.  Notably, he testified that he sought treatment at the VA immediately following his discharge in November 1977.  The Board notes the earliest VA treatment records associated with the claims folder are dated in 2003.  He further testified to problems with elevated blood sugar readings and decrease in visual acuity beginning in service and continuing to the present day.  As diabetes mellitus was denied in part on no evidence of elevated blood sugar readings within a year of discharge, testimony that he sought treatment at VA immediately following his discharge is new.  The Veteran has claimed that diabetic retinopathy is secondary to his diabetes, which intertwines the claims.  Testimony that his visual acuity began deteriorating in service and that he sought treatment from VA within a year of discharge is also new.   Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for diabetes mellitus and diabetic retinopathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as other organic diseases of the nervous system, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

The Veteran seeks service connection for bilateral upper and lower extremity peripheral neuropathy and incontinence.  The Veteran's service treatment records are devoid of complaints or treatment for peripheral neuropathy of the upper or lower extremities or incontinence.  The Veteran did complain of frequent urination in January 1975, but not incontinence (or urine leakage as described by the Veteran in his Board hearing).  No diagnosis was rendered and urinalysis was normal.  The mere fact that he complained of frequent urination is not enough to establish that there was a chronic disorder manifested by incontinence in service.  There were no further complaints in service and the September 1977 separation examination was negative for both incontinence and peripheral neuropathy.

Post-service, the Veteran has not been treated for or diagnosed with peripheral neuropathy of the upper or lower extremities or incontinence.  In his February 2013 Board hearing, the Veteran described decreased hand grip and strength in his legs.  He also testified that he had urine leakage beginning in service and continuing to the present day.   

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disorder manifested by bilateral peripheral neuropathy of the upper and lower extremities and incontinence.  Moreover, it is important to point out at this juncture that pain (with respect to the arms and legs) is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied). 

The evidence of record fails to document a separate disorder manifested by bilateral peripheral neuropathy of the upper and lower extremities or incontinence.  See Boyer, supra.  In the absence of proof of such disabilities there are no valid claims for service connection.  

As a preponderance of the evidence is against entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and incontinence, denial of the benefits sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).  Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants an initial compensable rating.   See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, supra.  

In this regard, a January 2011 audiogram contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
50
LEFT
40
35
50
55
55

The Veteran's right ear manifested an average puretone threshold of 42 decibels and the left ear manifested an average puretone threshold of 49.  Speech discrimination was 92 percent bilaterally.      

The right ear test results translate to a Level I designation and the left ear tests results translate to a Level I designation under Table VI for hearing impairment based on puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  Together a Level I and a Level I results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's sensorineural hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).

The Veteran testified before the Board in February 2013 that his hearing has stayed the same since examination in 2011, i.e. he denied a worsening of his hearing loss.  

The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating must be denied. 

Finally, as was discussed above, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, supra.  In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim in 2010.  There are no medical findings or other evidence that would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Id. 

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his bilateral hearing loss claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral hearing loss, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral hearing loss reasonably describes his disability level and symptomatology.  Moreover, the Veteran's claim hinges on a mechanical application of specifically defined regulatory standards and he did not meet the criteria for a higher rating under the prescribed Tables for hearing impairment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

New and material evidence having been submitted, the claim for service connection for  diabetes mellitus is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence having been submitted, the claim for service connection for  diabetic retinopathy is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for incontinence is denied.

Entitlement to an initial compensable rating for the service-connected bilateral hearing loss is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for diabetes mellitus and diabetic retinopathy, as well as the claim for hypertension.

The Veteran testified that he sought treatment at the Salem VA Medical Center (VAMC) as early as November 1977.  He additionally testified that he went to the Hampton VAMC as well.  The Veteran indicated that he had elevated blood sugar readings in 1987 at Salem VAMC and was officially diagnosed in approximately 1989.  The only VA treatment records associated with the paper claims folder and virtual record are dated between 2003 and 2011.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

As it appears there are treatment records missing from the claims folder and as it is essential that each disability be evaluated in relation to its history, new VA examination is necessary to determine the etiology of the claimed diabetes mellitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.1.

The Veteran has alternatively claimed that his diabetic retinopathy and hypertension are related to his diabetes mellitus.  VA treatment records confirm a diagnosis of proliferative diabetic retinopathy and hypertension.  The Veteran has not been afforded a VA examination in connection with his claim for hypertension; the 2006 VA examiner indicated that diabetic retinopathy was "potentially" related to diabetes mellitus.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded a VA examination to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete VA clinical records from the Salem and Hampton VAMCs dated from November 1977 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  After the development above has been completed, schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  

Diabetes Mellitus:  (a) Please state whether it is at least as likely as not that (a 50 percent probability or greater)any currently diagnosed diabetes mellitus had its onset during or is otherwise related to service.  The examiner must address the elevated blood sugar level in June 1976 in answering this question, as well as the Veteran's contentions that he suffered from frequent urination in service, which he claims was a manifestation of diabetes.    

Diabetic Retinopathy: (a) Please ask the examiner to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed diabetic retinopathy had its onset during or is otherwise related to service.  The examiner must address the Veteran's contentions that he suffered from a decrease in visual acuity during service, which was a symptom of diabetic retinopathy.  (b) Alternatively, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed diabetic retinopathy is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's diabetes mellitus.  

Hypertension: (a) Please ask the examiner to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed hypertension had its onset during or is otherwise related to service.  The examiner must address the Veteran's contentions that he was not allowed to give blood during service because of high blood pressure.  (b) Alternatively, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed hypertension is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) the Veteran's diabetes mellitus.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


